80 U.S. 188 (____)
13 Wall. 188
WELLS
v.
McGREGOR.
Supreme Court of United States.

*189 Mr. F.A. Dick, contra.
The CHIEF JUSTICE:
We have often held that such orders as that which the Supreme Court of the Territory of Montana affirmed, are within the discretion of the inferior court. They are not final judgments, within the meaning of the Judiciary Act of 1789.[] Of course they are not within the meaning of the 9th section of the organic act of the Territory.[] It appears also that the writ of error bears the teste of the clerk of the Supreme Court of the Territory of Montana, and not the teste of the Chief Justice of this court. But the statute *190 makes teste of the Chief Justice indispensable,[*] and we have no power to change its requirements.
On both grounds, therefore, the writ of error must be
DISMISSED.
NOTES
[]  Cook v. Burnley, 11 Wallace, 676 Phillips's Practice, 66.
[]  13 Stat. at Large, 89.
[*]  1 Stat. at Large, 93.